By the Court, Pratt, J.
When a question arises in our • courts upon a transaction which has occurred in another state, and there is nothing to show what the law of the state where *332the transaction occurred is, and the transaction is of such a nature as to raise no presumption one way or the other, our courts would undoubtedly follow the law of this state. Take the case of a contract made and to. be performed in another state, in an action upon such ¿ontract, in the courts of this state, in the absence of proof in regard to the legal rate of interest in the place where the contract was made, our courts, I think, • would be authorized to give interest according to the law of this state. (2 Hill, 201.) In such case there would be no presumption arising from the transaction itself, and in the absence of all other presumptions the courts might presume that the lex loci was not different from ours. But there i.s a general principle of law, that courts will not presume the commission of crime, or the existence of a state of facts which would operate as a forfeiture of property or rights; and this presumption is not confined to proceedings instituted with a view of punishing the supposed offense, but holds in all civil suits where it comes collaterally in question. (Best on Presumptions, 64, 65.) Assuming, therefore, this to be a contract of another state, it is claimed in this case, in the absence of all proof, that the courts should presume that the laws of that state are such that the note should not only be held void, and the lender forfeit the money actually loaned, but that he was also guilty of a misdemeanor. This, in my opinion, would be reversing a well settled principle of law. A party will not be presumed guilty of crime, in the absence of proof. Treating this, therefore, as a foreign contract, the burden of proof was upon the defendant, to show that the transaction was contrary to the laws of Connecticut.
It is claimed that the note being made payable in Hew York, the question must be determined by the laws of Hew York. If the thing to be done on the face of the contract was contrary to the laws of Hew York, the rule that the law of the place of performance must control, might perhaps-apply. But in this case the loan was clearly made in Con*333necticut, and the excessive interest was taken there. If, therefore, no more interest was taken than the law of Connecticut allows, it surely cannot he illegal to agree to repay it in New York. (7 Paige, 662.)
[New York General Term,
May 2, 1859.
Roosevelt, Ingraham and Pratt, Justices.]
Judgment affirmed.